  Case 16-34411         Doc 51     Filed 05/03/19 Entered 05/03/19 09:58:07              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-34411
         COURTNEY JANINE BRYSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/28/2016.

         2) The plan was confirmed on 02/09/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/12/2019.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $116,715.58.

         10) Amount of unsecured claims discharged without payment: $145,504.80.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-34411         Doc 51      Filed 05/03/19 Entered 05/03/19 09:58:07                   Desc Main
                                      Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $16,169.55
        Less amount refunded to debtor                          $268.55

NET RECEIPTS:                                                                                 $15,901.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $709.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $741.08
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,450.08

Attorney fees paid and disclosed by debtor:                $3,291.00


Scheduled Creditors:
Creditor                                      Claim         Claim          Claim        Principal      Int.
Name                                Class   Scheduled      Asserted       Allowed         Paid         Paid
BANK OF AMERICA                 Unsecured         291.00        401.65         401.65        131.62        0.00
BARCLAYS BANK DELAWARE          Unsecured         146.00           NA             NA            0.00       0.00
CARD SERVICES                   Unsecured         147.00           NA             NA            0.00       0.00
CAVALRY SPV I LLC               Unsecured         942.00      1,093.28       1,093.28        358.25        0.00
CHICAGO MUNICIPAL EMPLOYEES C Unsecured        9,963.00       9,703.09       9,703.09      3,179.58        0.00
CITIBANK                        Unsecured      4,055.00       4,555.40       4,555.40      1,492.75        0.00
CITIBANK                        Unsecured         439.00        439.82         439.82        144.12        0.00
CITIBANK NA                     Unsecured         992.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured         154.00           NA             NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured        5,450.00       5,914.90       5,914.90      1,938.24        0.00
DISCOVER BANK                   Unsecured         803.00        913.90         913.90        299.47        0.00
FLAGSTAR BANK                   Unsecured    109,930.00            NA             NA            0.00       0.00
FLAGSTAR BANK                   Secured      106,332.00    213,170.55     213,170.55            0.00       0.00
FORD MOTOR CREDIT COMPANY LL Secured          15,824.00     14,483.95      14,483.95            0.00       0.00
INTERNAL REVENUE SERVICE        Priority            0.00           NA             NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured        1,804.00       2,015.50       2,015.50        660.45        0.00
JPMORGAN CHASE BANK             Unsecured         538.00           NA             NA            0.00       0.00
LVNV FUNDING                    Unsecured         156.00        266.82         266.82          87.43       0.00
LVNV FUNDING                    Unsecured      2,378.00       2,589.60       2,589.60        848.58        0.00
MERRICK BANK                    Unsecured      3,131.00       3,072.09       3,072.09      1,006.69        0.00
METRO SERVICE CENTER            Unsecured          60.00           NA             NA            0.00       0.00
NEIMAN MARCUS                   Unsecured         906.00           NA             NA            0.00       0.00
NORTHWESTERN MEDICINE           Unsecured         550.00           NA             NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         993.00      1,161.98       1,161.98        380.77        0.00
PRA RECEIVABLES MGMT            Unsecured      1,312.00       1,532.98       1,532.98        502.34        0.00
PRA RECEIVABLES MGMT            Unsecured      2,696.00       3,011.37       3,011.37        986.79        0.00
PRA RECEIVABLES MGMT            Unsecured      2,695.00       1,953.24       1,953.24        640.05        0.00
PRA RECEIVABLES MGMT            Unsecured      1,698.00       1,075.14       1,075.14        352.31        0.00
SYNCHRONY BANK                  Unsecured         974.00        957.53         957.53        313.77        0.00
TD BANK USA                     Unsecured      1,016.00       1,216.13       1,216.13        398.51        0.00
UNIVERSITY OF CHICAGO MEDICINE Unsecured       1,800.00       2,225.30       2,225.30        729.20        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-34411         Doc 51     Filed 05/03/19 Entered 05/03/19 09:58:07                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim        Claim         Claim        Principal       Int.
Name                               Class    Scheduled     Asserted      Allowed         Paid          Paid
US DEPT OF EDUCATION            Unsecured     12,601.00      2,433.00      2,433.00           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $213,170.55                 $0.00                $0.00
      Mortgage Arrearage                                   $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                         $14,483.95                 $0.00                $0.00
      All Other Secured                                    $0.00                 $0.00                $0.00
TOTAL SECURED:                                       $227,654.50                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $46,532.72         $14,450.92                   $0.00


Disbursements:

       Expenses of Administration                           $1,450.08
       Disbursements to Creditors                          $14,450.92

TOTAL DISBURSEMENTS :                                                                       $15,901.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-34411         Doc 51      Filed 05/03/19 Entered 05/03/19 09:58:07                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
